Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, and 4-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The 35 U.S.C. 112(b) rejection has been withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-10, 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petter et al. (US 20150137652) in view of Ito (US 20160241100).
As to claim 1, Petter et al. teach:
1. (Currently Amended) An arrangement 400 for an electrical machine 400, comprising:
-a plurality of stator segments 428, each stator segment having teeth 432 alternating with plural-slots in a circumferential direction, each stator segment having at both circumferential ends a tooth portion 440; and
for each phase of plurality of phases a conductor wound in coils 436 around the teeth, wherein a number of coils of any phase (each stator segment representing a separate phase 424A-424B) in any stator segmenthe stator segment (annotated figure 5 below), but does not teach wherein the fractional slot topology is given by combining a first fractional topology times a number of stator segments and a second fractional topology being different from the first fractional topology.

    PNG
    media_image1.png
    695
    815
    media_image1.png
    Greyscale

Ito teaches that the fractional slot topology wherein a second fractional topology U+ U+ being different from the first fractional topology U+ -W to reduce the manufacturing steps of the fractional slot winding.   When combining with Peter et al. the routine would have to consider a fractional-slot topology that is given by combining a first fractional topology times a number of stator segments because Petter et al. stator is segmented.

    PNG
    media_image2.png
    876
    533
    media_image2.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Petter et al. so that the fractional slot topology is given by combining a first fractional topology times a number of stator segments and a second fractional topology being different from the first fractional topology, as taught by Ito so as to reduce the number of steps of manufacturing the winding.



2. (Currently Amended) The arrangement according to claim 1, further comprising:
a rotor 412 having a plurality of permanent magnets 416 and rotationally supported (since it is a rotor) to be rotatable around the stator segments, the permanent magnets being magnetically coupled to the coils (since they are magnets).

As to claim 9/1, Petter et al. teach:
9. (Currently Amended) The arrangement according to claim 1, wherein a number of phases is three or larger than three.
As to claim 10/1, Petter et al. teach:
10. (Currently Amended) A generator, comprising: an arrangement according to claim 1.

    PNG
    media_image3.png
    208
    785
    media_image3.png
    Greyscale

As to claim 12, Petter et al. teach:
12. (Currently Amended) A method of manufacturing an arrangement 400 for an electrical machine 400 having fractional slot topology, the method comprising:
a plurality of stator segments 428, each stator segment having teeth 432 alternating with slots in a circumferential direction, each stator segment having at both circumferential ends a tooth portion 440
assembling the  stator segments by connecting the stator segments at their-circumferential ends of the stator segments; and
arranging, for each phase of a plurality of phases a conductor in coils 436 around the teeth, wherein a number of coils of any phase in any stator segment is the same as a number of coils of any other phase in the stator segment (each stator segment representing a separate phase 424A-424B); but does not teach wherein the fractional slot topology is given by combining a first fractional topology times a number of stator segments and a second fractional topology being different from the first fractional topology.
Ito teaches that the fractional slot topology wherein a second fractional topology U+ U+ being different from the first fractional topology U+ -W to reduce the manufacturing steps of the fractional slot winding.   When combining with Peter et al. the routine would have to consider a fractional-slot topology that is given by combining a first fractional topology times a number of stator segments because Petter et al. stator is segmented.

    PNG
    media_image2.png
    876
    533
    media_image2.png
    Greyscale

Consequently, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Petter et al. so that the fractional slot topology is given by combining a first fractional topology times a number of stator segments and a second fractional topology being different from the first fractional topology, as taught by Ito so as to reduce the number of steps of manufacturing the winding.
.
As to claim 13/12, Petter et al. teach:
13. (Currently Amended) The method according to claim 12, further comprising:
arranging a rotor 412 having plural permanent magnets 416 and being rotationally supported (since it is a rotor) to be rotatable around the assembled stator segments, such that the permanent magnets are magnetically coupled to the coils (since they are magnets).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petter et al. & Ito in further view of Arata et al. (US 20150084342).
As to claim 11/1, Petter et al. has been discussed above, re claim 1; but does not teach A wind turbine, comprising: a turbine rotor with a plurality of blades: a generator according to claim 1 coupled to the turbine rotor; and a converter coupled to an output terminal of the generator.
Arata et al. teach a turbine rotor 4 with a plurality of blades 5: a generator according to claim 1 coupled to the turbine rotor 10; and a converter (para 0007) coupled to an output terminal of the generator (the output terminal is inherent in the structure implied by the inverter).  This is improving the versatility of turbine of Arata et al. to have the arrangement of Petter et al. because the turbine would have the low torque ripple of Petter et al.

    PNG
    media_image4.png
    171
    790
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    80
    757
    media_image5.png
    Greyscale

.
Allowable Subject Matter
Claims 4-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832